AMENDED COMPLAINT. .

(for non-prisoner filers without | BN TRICT COURT
Een DISTRICT - Wj

FILE
UNITED STATES DISTRICT COURT D
EASTERN DISTRICT OF WISCONSIN © 3:58

 

 

 

 

 

 

 

 

 

(Full name of plaintiff(s))
Terrence J Fitch

Vv. Case Net=eE -f 3 5 8
(Full name of defendant(s)) j
S ara h M M on ah an (to be supplied by Clerk of Court)
A. PARTIES

1. Plaintiff is a citizen of V Y ISCO! SI [ } and resides at

(State)
1717 Deane Bivd Racine WI 53405
(Address)

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant r h M Nn Nn

(Name)

Amended Complaint — 1
Case 2:21-cv-00358-LA Filed 03/19/21 Page 1of5 Document 1
is (if a person or private corporation) a citizen of Wi SCONSsIN

_— Statg, if eB
and (if a person) resides at 1 570 N P ros pect Ave Ap
. (Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for

 

(Employer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:

1. Who violated your rights;

2. . What each defendant did;

3. When they did it;

4. Where it happened; and

5. Why they did it, if you know. -

lam transfering my custody matter to be heard by a article 3 judicial offer who will hear <
within the due process protection. It is my opinion is that | will not have a fair trial in articl

a constitutional right to be a partne and to protect my offspring. At this time, | see no oth:

that article 1 court can heard or be a part of my case.

 

There is a current case with Milwaukee Circuit Court the case number is 17PA004443. |

case transfered from the current court to federel district court.

Please either subpeana the current court documents from Milwaukee Circuit Court to Fe -

court.

 

Amended Complaint — 2
Case 2:21-cv-00358-LA Filed 03/19/21 Page 2 of 5 Document 1
| am unable to physically bring the documents because there is a law (18 USC seg 2071

fines and imprisonment for Concealment, removal or mutilation of Records and Reports.

 

Defendants address: 1570 N Prospect Ave Apt 1204 Milwaukee WI 53202

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amended Complaint -3
Case 2:21-cv-00358-LA Filed 03/19/21 Page 3 o0f5 Document 1
C. JURISDICTION

 

s| lam suing for a violation of federal law under 28 U.S.C. § 1331.

 

 

 

OR

 

 

 

I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

 

D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

 

decision making on school, health and medical care, daycare if needed, college, military

 

 

 

 

 

 

 

 

 

 

Amended Complaint — 4
Case 2:21-cv-00358-LA Filed 03/19/21 Page 4 of 5 Document 1
E. JURY DEMAND

I want a jury to hear my case.

 

 

 

 

 

 

|- YES ‘= |-NO

 

 

I declare under penalty of perjury that the foregoing is true and correct.
Complaint signed this 19 day of (Merch 20.7).

Respectfully Submitted,
_——

Z

Signature of Plaintiff

 

262-672-5416
Plaintiff's Telephone Number

Rogerthat37 @ hotrr

Plaintiff’s Email Address

1717 Deane Boulevard Racine V

 

(Mailing Address of Plaintiff)

(If more than one plaintiff, use another piece of paper.)

 

State a \N\) Le County SOR TeTaN| \ ee i C

Subscribed P worn before me on Col 4 [oGn

on

(Notary Signafutey/

LEONIDA IPCHJA
Notary Public

(Dat
re) State of Wisconsin

 

 

 

Amended Complaint —5
Case 2:21-cv-00358-LA Filed 03/19/21 Page 5of5 Document 1
